Title: To Thomas Jefferson from William A. Rapp, 15 June 1808
From: Rapp, William A.
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     Balto June 15 1808
                  
                  I herewith inclose you an Invention of my own for the Conveyance of Porter & Wine through our City it has Been thought an Excelent in Vention for the purpose [GRAPHIC IN MANUSCRIPT] & should you please Hono. Sir to sanction it, also I would wish to have a patent right for it secured. 
                  Your obt. & Humble Servant
                  
                     Wm A [Rapp] 
                  
                  
                     If your Honour should think proper to answer this your Kindness will not be Forgotten
                  
                  
                     Wm A [Rapp] 
                  
               